Citation Nr: 0115839	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  97-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a decision of October 1, 1999, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's October 1, 1999, decision and remanded the matter to 
the Board for further proceedings.


REMAND

In order to establish entitlement to a total disability 
rating, there must be an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  The 
veteran's combined disability rating is 70 percent, and so he 
has met the threshold requirement of 38 C.F.R. § 4.16(a).

The veteran's compensable service connected disabilities 
include: a postoperative right knee injury, with fusion, 
meniscectomy, patellectomy, and postoperative tendon 
transplant, with shortening of the right leg, evaluated as 40 
percent disabling; status post partial gastrectomy and 
partial colectomy with multiple chronic gastric ulcers and 
ulceration of the esophagus, evaluated as 40 percent 
disabling; and lumbosacral strain, evaluated as 20 percent 
disabling.  He also has the following service connected 
disabilities which have been evaluated as noncompensably 
disabling: varicose veins of the right leg; an incisional 
hernia; a postoperative scar of the iliac crest, from a 
graft; and osteomyelitis of the right leg.

The veteran's service medical records disclose that he 
underwent multiple surgeries on his right knee and developed 
osteomyelitis at the surgical site.  In September 1984, a 
private surgeon performed fusion surgery on the right knee, 
which resulted in no further motion of the knee.

In 1988, the veteran sustained significant non-service 
connected injuries in a motor vehicle accident, including a 
fractured left foot, fractured left knee, fractured left hip 
and pelvis, and a fractured right tibia and femur.  In 1989, 
he underwent left hip arthrodesis.  In 1990, he sustained an 
injury to his left shoulder and arm in a fall, which resulted 
in a fractured left humerus, which required open reduction.  
He was, reportedly, involved in 2 more motor vehicle 
accidents in 1991.

A VA examination in February 1996 showed that the veteran's 
right knee was solidly fused in 10 degrees of flexion without 
further problem.  An X-ray showed no change since 1994, with 
the right knee fusion intact.  Examination of the veteran's 
lumbosacral spine revealed pain and tenderness to palpation 
with forward flexion of 80 degrees, neutral extension, and 
bending and rotation to 10 degrees on both the right and left 
sides.  An X-ray of the lumbosacral spine showed minimal 
scoliosis with generalized osteoporosis.  The diagnoses were 
residual postoperative fusion, right knee, and lumbosacral 
strain.

At a personal hearing in December 1997, the veteran submitted 
a statement by a private physician that a dysthymic disorder, 
on top of his physical disabilities, had resulted in total 
disability.  Service connection is not in effect for 
dysthymic disorder.  The private physician did not mention 
that the veteran had an ongoing addiction to prescription 
medicine.

In hearing testimony, the veteran stated that he had no real 
dietary restrictions because of the partial gastrectomy.  He 
said that he had been evaluated 2 months earlier and been 
told that the ulcers were all healed; he had no current 
gastrointestinal complaints or problems.  He testified 
further that he had had no problems with or treatment for 
varicose veins in several years.

At a VA examination in February 1998, it was noted that the 
right knee was fused in a neutral position; the right leg was 
shortened, and the veteran wore a lift.  The veteran 
complained of soreness, stiffness, and aching pain in the 
lumbosacral spine.  Range of motion was forward flexion to 90 
degrees and extension, bending, and rotation to 20 degrees. 
An X-ray of the lumbosacral spine showed minimal scoliosis to 
the right, without evidence of arthritis.  A history of 
chronic osteomyelitis in the right leg was noted; there was 
some redness and slight edema, without evidence of drainage 
or active infection.  Examination of the veteran's peripheral 
vascular system showed no varicosities of the right leg or 
thigh; there was some swelling of the right leg, with slight 
pitting, but no hyperpigmentation and no stasis ulcer; there 
was no evidence of any varicose veins.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  In the instant case, the 
Board finds that additional assistance to the veteran is 
required.  The parties to the joint motion before the Court 
stated that no physician has been requested to offer an 
opinion on the question of whether the veteran's service 
connected disabilities preclude substantially gainful work, 
and this case will be remanded to the RO for such an opinion.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
undergo a general medical examination and 
an orthopedic examination by physicians 
with appropriate expertise.  It is 
imperative that the examiners review the 
pertinent medical records in the claims 
file and separate copies of this REMAND.  
The examiners should perform examinations 
with particular attention to the 
following service connected disabilities: 
a postoperative right knee injury, with 
fusion, meniscectomy, patellectomy, and 
postoperative tendon transplant, with 
shortening of the right leg,; status post 
partial gastrectomy and partial colectomy 
with multiple chronic gastric ulcers and 
ulceration of the esophagus; lumbosacral 
strain: varicose veins of the right leg; 
an incisional hernia; a postoperative 
scar of the iliac crest, from a graft; 
and osteomyelitis of the right leg.  
After performing examinations, the 
examiners should prepare reports of their 
findings and diagnoses.  The examiners 
should then confer and issue a joint 
opinion as to the level of industrial 
impairment which results from the 
veteran's service connected disabilities, 
listed above, and offer a joint opinion 
on the question of whether the service 
connected disabilities preclude the 
veteran from engaging in substantially 
gainful employment.  A rationale for the 
opinions expressed should be provided. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




